Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending; claims 1 and 6 are independent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrubsole et al., Pub. No.: US 2015/0120246 (Shrubsole).

Claim 1.	Shrubsole teaches:

A method of monitoring usage of a lighting system using apparatus comprising a processor, the method comprising:

the processor receiving an output from at least one component of a
lighting system, the output indicating usage of the lighting system by a user; (¶ 43, “usage information and user satisfaction levels during the lifetime of the lighting
product” is stored) 

the processor accessing a database of available lighting system products; (¶ 59, “The database 460 includes information about replacement lighting products”)

the processor selecting a lighting system product from the database in view
of the usage of the lighting system by the user; and (¶ 59, “usage information and user satisfaction levels during the lifetime of the lighting product” is used for formulating “a query for replacement lighting products that quickly come up to full illumination
when turned on”)

the processor arranging for an indication of the selected lighting system product to be provided to the user; (¶ 59, a displayed query result is an indication of  replacement lighting products) 

wherein the usage of the lighting system indicates that the user frequently sets a light source dimmer control to a maximum or a minimum setting, or that the user is attempting to select a color to be rendered by the lighting system that is not a color that can be rendered by the lighting system; and (¶ 45, wherein the lighting source is “an intelligent light source such as a lamp or module, with controllable
illumination features such as dimming, color tuning, radio frequency control or coded light communication” and ¶¶ 8, 48-49, 70, wherein stored data obtained from a light source includes the usage of the light source dimmer control and color by storing “time of operation, intensity, color, user satisfaction information” as illustrated in table 2)

wherein the processor arranges for an indication to be provided to the user of a light source that provides a greater maximum output or a lesser minimum output respectively, or for an indication to be provided to the user of a light source that will allow the selected color to be rendered, respectively. (¶ 59, a displayed query result is an indication of  replacement lighting products, based on the “usage information and user satisfaction levels during the lifetime of the lighting product”;  ¶¶ 8, 48-49, 70, wherein “usage information and user satisfaction levels” includes “time of operation, intensity, color, user satisfaction information” as illustrated in table 2; and ¶ 59, wherein a product is provided with a greater maximum output: “For example, the recovered information may indicate the lighting product 100 was frequently turned on and off (or as illustrated in table 2, secs: time spent in upper range of intensity values). In this case, the processor 450 may formulate a query for replacement lighting products that quickly come up to full illumination when turned on”)

Claim 7.	Shrubsole teaches:

Apparatus for monitoring usage of a lighting system, the apparatus comprising a processor arranged to:

receive an output from at least one component of a lighting system, the output indicating usage of the lighting system by a user; (¶ 43, “usage information and user satisfaction levels during the lifetime of the lighting product” is stored) 

access a database of available lighting system products; (¶ 59, “The database 460 includes information about replacement lighting products”)

select a lighting system product from the database in view of the usage of the lighting system by the user; and (¶ 59, “usage information and user satisfaction levels during the lifetime of the lighting product” is used for formulating “a query for replacement lighting products that quickly come up to full illumination
when turned on”)

arrange for an indication of the selected lighting system product to be provided to the user; (¶ 59, a displayed query result is an indication of  replacement lighting products) 

wherein the usage of the lighting system indicates that the user frequently sets a light source dimmer control to a maximum or a minimum setting, or that the user is attempting to select a color to be rendered by the lighting system that is not a color that can be rendered by the lighting system; and (¶ 45, wherein the lighting source is “an intelligent light source such as a lamp or module, with controllable
illumination features such as dimming, color tuning, radio frequency control or coded light communication” and ¶¶ 8, 48-49, 70, wherein stored data obtained from a light source includes the usage of the light source dimmer control and color by storing “time of operation, intensity, color, user satisfaction information” as illustrated in table 2)

wherein the processor arranges for an indication to be provided to the user of a light source that provides a greater maximum output or a lesser minimum output respectively, or for an indication to be provided to the user of a light source that will allow the selected color to be rendered, respectively. (¶ 59, a displayed query result is an indication of  replacement lighting products, based on the “usage information and user satisfaction levels during the lifetime of the lighting product”;  ¶¶ 8, 48-49, 70, wherein “usage information and user satisfaction levels” includes “time of operation, intensity, color, user satisfaction information” as illustrated in table 2; and ¶ 59, wherein a product is provided with a greater maximum output: “For example, the recovered information may indicate the lighting product 100 was frequently turned on and off (or as illustrated in table 2, secs: time spent in upper range of intensity values). In this case, the processor 450 may formulate a query for replacement lighting products that quickly come up to full illumination when turned on”)


Claim 2.	A method according to claim 1, wherein the component comprises at least one of a luminaire, a lamp on/off controller, a lamp dimmer controller and a lamp color controller. (¶ 45, “an intelligent light source such as a lamp or module, with controllable illumination features such as dimming, color tuning, radio frequency control or coded light communication”; ¶ 54, “an intelligent lighting product 100,200,300 may offer more sophisticated illumination features, such as dimming, color tuning, RF-control or Coded Light communication”)

Claim 8 is rejected under the same rationale as claim 2.

Claim 3.	A method according to claim 1, comprising the processor receiving data concerning the context in which the usage of the lighting system takes place. (¶ 49, stored information includes context/timestamp)


Claim 4.	A method according to claim 3, wherein the data concerning
the context in which the usage of the lighting system takes place comprises at least one of user activity, number of users present, user location, time of day, and focus vector of the user. (¶ 49, stored information includes timestamp/time of day)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shrubsole, in view of Khalili et al., “Hierarchical Preference Learning for Light Control from User Feedback” (Khalili). 

Claim 5.	Shrubsole taught the method according to claim 3 wherein the recorded information includes context in which the usage of the lighting system takes place. (¶ 49, stored information includes context/timestamp)

Shrubsole did not explicitly disclose determining a time when to provide the indication to the user on the basis of at least the data concerning the context in which the usage of the lighting system takes place, the processor arranging for the indication of the selected lighting system product to be provided to the user at the determined time. 

Khalili teaches  determining a time when to provide the indication to the user on the basis of at least the data concerning the context in which the usage of the lighting system takes place, the processor arranging for the indication of the selected lighting system product to be provided to the user at the determined time. (Abs., Secs. 1, 2 and sec. 2.2, wherein based on learning user preferences for light intensity in certain usage context including  time, location and activity, an ideal light intensity level is provided to the user for the same context: “The state of the user (time of the day, location, and activity) is observed by the system, and the service is chosen automatically by the algorithm based on the user’s preference learned up to that time”, “hierarchical reinforcement learning is applied to learn the user’s preferred light settings. These settings are represented by a utility function estimated from the adapted  reinforcement learning Q-tables, which carry preferred values for a range of user states across location, activity, and time. This learning process is online and adaptive. With the learnt satisfaction utility functions, the actor module solves for the optimal light setting through an optimization method that aims to maximize the user’s satisfaction while minimizing energy consumption”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing determining a time when to provide the indication to the user on the basis of at least the data concerning the context in which the usage of the lighting system takes place, the processor arranging for the indication of the selected lighting system product to be provided to the user at the determined time because doing so would further increase usability of Shrubsole by considering the usage context such as time, location and user activity for providing an optimal light intensity level for the user as “a balance between user satisfaction and energy cost”.

Claim 9 is rejected under the same rationale as claim 5.

Claim 6.	A method according to claim 1, wherein the selecting a lighting system product comprises selecting a lighting system product that will provide a more power-efficient usage of the lighting system. (Shrubsole, ¶ 59, a displayed query result is an indication of  replacement lighting products; Khalili, Abs, “We propose a system for optimized light control in smart homes considering both energy efficiency and user preference… The optimal light intensity level is determined as a balance between user satisfaction and energy cost”; sec. 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhavani et al., “Awareness on Lighting Energy Saving and User Satisfaction in Residential and Office Buildings”.
Dimming control was prevalent as architectural control in conference rooms and as stand-alone dimmers in some residential units. Commercial buildings reported a high percentage of dimming (41%). Lighting control systems can help adjust the light level from 1 to 100 % and the panels for the same are housed near the distribution boards and they control the lighting circuitries. All the relays and dimmers are controlled by a common protocol such as EIB (European Installation Bus), C-Bus, PROFIBUS (Process field bus) etc. The respondents indicated that lighting control systems are used in residential and commercial buildings (25%). BMS when interfaced with lighting control facilitate remote monitoring from far off locations, such as to activate lights when on a holiday to keep the burglars away, giving an impression that the home is occupied. BMS also offers flexible solutions, fast expandability and easy adaptation to the needs of the occupants in addition to increased energy efficiency. p. 201.
Byun et al., “Intelligent Household LED Lighting System Considering Energy Efficiency and User Satisfaction”.
We design the intelligent household LED lighting system with a motion detection sensor, illumination sensor, and wireless communication interface. Before presenting the proposed system with system architecture and important scheme, we discuss the problem of the lighting system. A. Problem Description Fig. 1 illustrates the basic operating principles of the proposed system. The system control and state variables are: Lmin minimum light intensity; Lmax maximum light intensity; Tr rise time period of the light intensity; Tm time period between no movement detection and that the light intensity begins to falls; Tf fall time period of the light intensity; The proposed system basically controls illumination intensity of a lighting device according to user movement and brightness of surroundings. That is, when the maximum value of illumination intensity of a lighting device is Lmax and the minimum value is Lmin, the illumination intensity becomes Lmax, if user movement is detected and becomes Lmin, if user movement is not detected for certain period time. p. 71.
Boyce et al., “Occupant use of switching and dimming controls in offices”:
3.1 How frequently do office workers use lighting controls? 3.2 What illuminances do office workers choose? p. 4.
3.6 How do the chosen illuminances relate to recommendations? The working plane illuminances recommended for offices in the UK are in the range 300 to 500 lx, the lower limit being recommended for mainly computer-based work and the upper limit for mainly paper-based work.2 Similarly, in North America working plane illuminances commonly range from 300 to 500 lx.1 These recommendations agree well with the range over which the largest percentage of people are within 100 lx of their individually desired illuminance. p. 7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159